Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 16, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146440(135)                                                                                             Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  INTERNATIONAL BUSINESS MACHINES
  CORPORATION,
           Plaintiff-Appellant,
                                                                   SC: 146440
  v                                                                COA: 306618
                                                                   Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, the motion of the Michigan Municipal League,
  Michigan Townships Association, and Michigan Association of Counties for leave to file
  an amicus curiae brief in support of the motion for rehearing is GRANTED. The amicus
  brief submitted on September 3, 2014, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 16, 2014
                                                                              Clerk